Citation Nr: 1628591	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  09-43 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include recurrent gastritis.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty service from January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO), which, in pertinent part, denied service connection for gastritis. 

The Board remanded the case for further development in June 2013 and again in November 2013.


FINDING OF FACT

The Veteran has recurrent gastritis that is causally related to his service connected posttraumatic stress disorder (PTSD) with anxiety and depression.


CONCLUSION OF LAW

The criteria for service connection for recurrent gastritis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a gastrointestinal disability, claimed as recurrent gastritis.  He contends that his gastritis developed as a result of his service in Vietnam, or is caused or aggravated by his service connected PTSD with anxiety and depression.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The service treatment records do not contain a diagnosis of gastritis or other gastrointestinal disorder.

A February 2007 Agent Orange Registry examination included a diagnosis of recurrent gastritis; such a diagnosis was reiterated in a March 2007 Agent Orange Registry examination letter sent to the Veteran.

In a statement dated in February 2008, C.O.H. indicated that he had served with the Veteran in Vietnam and recalled that the Veteran had "a stomach problem" while they were in Vietnam.

In a statement dated in August 2008, O.C., who reported that she was the nursing assistant to Dr. F.C. in Guthrie, Oklahoma from 1969 thru 1999, recalled that the Veteran was "seen fairly frequently complaining about the stomach problems, nausea, and vomiting that he had been experiencing since he returned from Vietnam."  She reported that Dr. C. began treating the Veteran for stomach troubles, nervousness, and anxiety in 1973, and that she recalled that Dr. C. had stated that he believed Vietnam aggravated the Veteran's condition. 

A February 2010 letter from M.L.H., M.D. includes the physician's conclusion that the Veteran's had recurrent gastritis that was secondary to his PTSD.

A VA examining physician in July 2013 noted that the Veteran had a diagnosis of chronic gastritis.  She opined that "anxiety, as a symptom of the [Veteran]'s PTSD has as likely as not caused an aggravation of the Veteran's gastritis beyond the normal progression of the disease."  In an addendum examination report dated in January 2016, this VA physician again stated that it was as likely as not that the Veteran's anxiety as a symptom of PTSD caused an aggravation of his gastritis beyond the natural progression of the disease; she was unable to establish a baseline level of severity of gastritis due to a lack of available medical records.

The Veteran submitted a report of an "independent medical examination" dated in May 2016 from J.W.E., M.D.  Dr. E. noted that while in Vietnam the Veteran developed PTSD, anxiety, and depression, and that it was more likely than not that had he not been in Vietnam his "gastrointestinal tract would not have been injured and sensitized causing severe symptomatology that has continued all of his life."  

While there is conflicting medical evidence in the file that weighs both for and against the Veteran's claim of service connection for recurrent gastritis, the Board finds that there is competent evidence to support the claim that the current recurrent gastritis is medically related to the service-connected PTSD with anxiety and depression.  Two private physicians' statements support the Veteran's claim, and the VA examiner has found a relationship of aggravation between the service-connected anxiety and the recurrent gastritis.  Resolving reasonable doubt in favor of the Veteran, there is a basis of entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for recurrent gastritis, as secondary to service-connected PTSD with anxiety and depression, is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


